Title: To John Adams from Nicolaas & Jacob van Staphorst, 7 September 1782
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam 7 Septr. 1782
Sir

We take the liberty to inform your Excellency that about a Month ago, when Mr. Ridly, agent of the State of Maryland was here, we agreed with Said Gentleman, in virtue of his Powers and Commissions, which were certified by your Excellency, to open a Loan of Six hundred thousand Guilders, in behalf of the Said State for ten Years and at 5 pco. Interest, which shall be paid out of the Amount of 1000 hogsheads Tobacco, which we contracted with him in his aforesaid Quality. We looked upon this business as being very beneficial to the trade of this City, and the Inhabitants, and made there fore an application to the Magistrates, that they might take a share in the Loan for account of the City. We have also the Satisfaction, that our demand in all probability will be consented to. But some of the Magistrates tho’ inclined to favour us, wish to know, before they give their Consent to it, whether this Act would be agreeable to your Excellency in your Quality as Minister Plenipotentiary. Since this favour is not granted to the general Loan, as it could not be requested nor granted, Since the Magistrate have no liberty to lay out Money of the public merely upon Credit, and without a strong motive of Interest for the benefit of the Citizens. And it would have been imprudent to make such an application, without hopes of succeeding.
We don’t doubt Sir, but you’ll see with pleasure the promotion of the connexions with America, and of this Loan, since it is the Intention to lay out that Money in such commodities as are wanting for the Troops of said state, and by those means to the benefit of the public and general Cause. It is also our opinion that this Loan, being of no great importance, will rather do good to the general Loan, which goes on tolerably well, and for which we hope to engage in a month time the third million.
We there fore beg your Excellency, that you’ll be so kind, as to give us an Answer upon this as soon as possible, in order to show it to the Commissioners of the Magistrate, who are appointed for this business, by which you’ll greatly oblige us.
We duly received both your favours of 28 past, and paid the different Accounts amounting together to f61.11— for which your particular Acct. is debted. We have also ordered to pay £15.13— Sterl. being the Amount of the two bills of Mr. Silas Talbot, to Lieutenant Josiah Haynes in Mill Prison Plymouth. And we’ll send in time the receipt to your Exce. We inclose another account of J. Kortman amounting to f96.3.4 which he delivered to us yesterday. We beg to order us whether we shall pay the same.

We have the honour to be most respectfully, Sir Of your Excellency, the most humble & obedt. Servants
Nics. & Jacob van Staphorst

